           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 1 of 12


     THE O’MARA LAW FIRM, P.C.
 1   David C. O’Mara, Esq (SBN 08599)
     311 E. Liberty St.
 2   Reno, NV 89501
     Telephone: (775)323.1321
 3   Facsimile: (775) 323.4082
     E-mail: david@omaralaw.net
 4
     GLANCY PRONGAY & MURRAY LLP
 5   Lionel Z. Glancy (SBN 134180)
     Marc L. Godino (SBN 182689)
 6   Danielle L. Manning (SBN 313272)
     1925 Century Park East, Suite 2100
 7   Los Angeles, California 90067
     Telephone: (310) 201-9150
 8   Facsimile: (310) 201-9160
     E-mail: info@glancylaw.com
 9
     GREENSTONE LAW APC
10   Mark S. Greenstone (SBN 199606)
     1925 Century Park East, Suite 2100
11   Los Angeles, California 90067
     Telephone: (310) 201-9156
12   Facsimile: (310) 201-9160
     E-mail: mgreenstone@greenstonelaw.com
13
     Attorneys for Plaintiff Jessica DeMesa
14   (Other counsel listed on Signature Page)
15
                                   UNITED STATES DISTRICT COURT
16                                      DISTRICT OF NEVADA
17

18
     JESSICA DEMESA, as an individual and on        Case No.
19   behalf of all others similarly situated,
                                                    CLASS-ACTION COMPLAINT FOR:
20                  Plaintiff,
                                                    Violation of the Telephone Consumer Protection
21          v.                                      Act, 47 U.S.C. § 227
22   TREASURE ISLAND, LLC,
                                                    DEMAND FOR JURY TRIAL
23                  Defendant
24

25

26

27

28

     421896.1 TREASUREISLANDTCPA

                                            CLASS-ACTION COMPL.
              Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 2 of 12



 1

 2                                                INTRODUCTION
 3            1.     Plaintiff Jessica DeMesa brings this class action on behalf of herself, individually, and all
 4   others similarly situated against Defendant Treasure Island, LLC (“TI”).
 5            2.     As alleged below, TI has violated the TCPA through its unauthorized contact of
 6   consumers on the consumers’ respective cellular telephones using a virtual concierge platform known as
 7   “Ivy.” Specifically, TI has violated the TCPA by sending consumers unsolicited text messages for
 8   marketing and advertising purposes using Ivy, invading the consumers’ right to privacy.
 9            3.     Pursuant to 47 U.S.C. § 227(b)(3), Plaintiff and Class Members are entitled to, inter alia,
10   statutory damages and injunctive relief for TI’s violations.
11                                                     PARTIES
12   Plaintiff Jessica DeMesa
13            4.     Plaintiff is a resident of the County of Los Angeles, in the State of California. She is, and
14   at all times relevant to this action was, a “person” as defined under 47 U.S.C. § 153.
15   Defendant
16            5.     Plaintiff is informed and believes, and based thereon alleges, that TI is a Nevada
17   company with its principal place of business located at 3300 Las Vegas Boulevard South, Las Vegas,
18   Nevada 89106. TI is, and at all times relevant to this action was, a “person” as defined under 47 U.S.C.
19   § 153.
20                                                 JURISDICTION
21            6.     This is a class action.
22            7.     This court has federal question jurisdiction over this action under 28 U.S.C. §1331 because

23   Plaintiff’s claim arises under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 under

24   Federal law. Furthermore, this Court has personal jurisdiction over Defendant because, as alleged
25   below, Defendant is registered to conduct business Nevada, has sufficient minimum contacts with
26   Nevada, and/or otherwise intentionally avails itself of the markets within Nevada.
27                                                  VENUE
28            8.     Venue is proper in this District because Defendant resides in this district within the

     421896.1 TREASUREISLANDTCPA                         1
                                                CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 3 of 12



 1   meaning of 28 U.S.C. § 1391 and a substantial part of the acts and omissions alleged herein took place
 2   in this District, as Plaintiff received the text message from Treasure Island in this District.
 3                                          FACTUAL ALLEGATIONS
 4   Treasure Island’s Roll Out of the Ivy-Virtuay Concierge
 5           9.      TI owns and operates the Treasure Island Hotel and Casino in Las Vegas, Nevada. 1
 6           10.     Plaintiff is informed and believes, and based thereon alleges, that, in or before 2016, TI
 7   began working with a California-based company called GoMoment to roll out a guest-engagement
 8   platform known as the Ivy virtual concierge at the Treasure Island Hotel and Casino. Similar to Siri,
 9   Alexa, and Google Assistant, Ivy is a form of artificial intelligence that is used to power a messaging
10   service designed to interact with hotel guests. As one writer puts it, “[w]hile Siri inhabits an iPhone,
11   Alexa her Echo and Google Assistant hangs out in the office and home, Ivy is a more itinerant sort:
12   She’s the world’s largest travel chatbot, working in hotels across the country.” 2 GoMoment explains on
13   its website homepage that the Ivy product has been “[d]esigned in concert with hotel owners and
14   operators,” and has “ushered in the next generation of guest engagement and online reputation
15   management.” 3 According to GoMoment, Ivy is employed by some of the world’s largest hotel brands,
16   including Hilton, Wyndham, Doubletree, and others. 4
17           11.     Plaintiff is informed and believes, and based thereon alleges, that TI and GoMoment have
18   had, and continue to have, a close business relationship.
19           12.     Plaintiff is informed and believes, and based thereon alleges, that the Ivy platform
20   through which the messages at issue were sent was developed, and is maintained, by GoMoment in
21   California. Plaintiff is further informed and believes, and based thereon alleges, that, at all relevant
22   times, TI was aware of this due to its close working relationship with GoMoment.
23           13.     A prime motivation for the implementation of Ivy was and remains boosting hotel
24
         1
25         TI, “Privacy Policy & GDPR Notice,” http://www.treasureisland.com/privacy (last modified May
     24, 2018).
26       2
           Andy Vasoyan, “Hey Ivy, Where’s the Pool?,” Playa Vista Direct, https://playavistadirect.com/
     hey-ivy-wheres-pool/ (Feb. 24, 2018).
27       3
           GoMoment, http://www.gomoment.com/ (last visited July 18, 2018).
28       4
           Id.

     421896.1 TREASUREISLANDTCPA                         2
                                                CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 4 of 12



 1   revenue by increasing the purchase of hotel-related services and products, such as restaurants, shows,
 2   and the like. GoMoment’s homepage states: “Drive more profitable revenue on autopilot with
 3   customized incentives. Keep your guests coming back with personalized service.” 5 GoMoment has
 4   explained:
 5                                         How to increase hotel revenue
 6                   Hotels and resorts are always looking for a way to increase revenue and improve
 7           the guest experience. But what is the best way to do so? A combination of automation
 8           and the human touch.
 9                   What if you could automatically offer guests a reservation at the on-site
10           restaurant, in a non-intrusive way? What if you could answer your guests [sic] questions
11           instantly without requiring them to call or walk to the front desk? What if that answer
12           did not require any time or focus from your staff?
13                   Well, that’s exactly what Ivy does, Maximizing [sic] hotel revenue, while
14           improving guest review scores at the same time.
15                   Ivy is the only guest messaging service powered by artificial intelligence (built in
16           partnership with IBM Watson). She is empowering hotels and resorts to deliver a world-
17           class experience while generating additional revenue, all with no app download
18           required. 6
19           14.     Plaintiff is informed and believes, and based thereon alleges, that Ivy was rolled out at
20   the Treasure Island Hotel and Casino in about 2016, as explained in 2016 by IBM, whose “Watson”
21   technology powers Ivy:
22                   Treasure Island Las Vegas, the 27th largest casino in the world with nearly 3,000
23           rooms, is using Watson to deliver instant customer service via SMS messages. The hotel
24           has integrated Watson developer partner Go Moment’s mobile guest engagement
25           application, Ivy. Ivy uses Watson’s Natural Language Classifier API to help quickly
26
         5
27         GoMoment, http://www.gomoment.com/ (last visited July 18, 2018).
         6
           GoMoment, https://medium.com/@ivygomoment/how-to-increase-hotel-revenue-b7702235f77b
28   (last visited July 18, 2018) (emphasis in original).

     421896.1 TREASUREISLANDTCPA                        3
                                               CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 5 of 12



 1           address guest questions, such as new towels requests or hotel restaurant
 2           recommendations. 7
 3           15.     Plaintiff is informed and believes, and based thereon alleges, that TI directed the roll-out
 4   of Ivy and was directly involved in determining message content and tone, as well as to whom and when
 5   messages would be sent.
 6   Plaintiff’s Experience
 7           16.     On or about April 27, 2018, Plaintiff checked into the Treasure Island Hotel and Casino.
 8   Prior to check-in, during the online reservation process through TI’s website, Plaintiff was asked for,
 9   and provided, her cellular-telephone number, which has a California prefix. Also during the online
10   reservation process through TI’s website, she was asked for, and provided, her residence address (which
11   was also in California). Approximately one hour after check-in, she received the following text message
12   from TI:
13           Hi! I’m Ivy, your personal TEXT Help at Treasure Island. Txt me for things to do or
14           reply BUFFET23 or LUCKY anytime. On a scale of 1-5 (5=best), how is your check in
15           and room experience? Terms:
16   Plaintiff did not respond to this text message.
17           17.     Following the word “Terms” in the text message that Plaintiff received was a link to a
18   webpage. Clicking on the link opens up a webpage that promotes the commercial availability and
19   quality of Ivy, stating, inter alia:
20                                          Ivy will help you during your stay!
21           Want to make a request? Close this page, go back to the text message you received,
22           and just reply. You can ask for towels, get the wifi passcode, or even ask for local
23           recommendations. If Ivy doesn’t know the answer, she will connect you with the front
24           desk. Ivy is available anywhere, anytime during your stay! So please use her!
25           Want to Opt-Out? If you do not want to text with Ivy, go back to the text message your
26

27       7
          Trips Reddy, “Watson Developers: The Driving Force Transforming Industries and Society,”
     https://www.ibm.com/blogs/watson/2016/11/watson-developers-driving-force-transforming-industries-
28   society/ (Nov. 9, 2016).

     421896.1 TREASUREISLANDTCPA                           4
                                                  CLASS-ACTION COMPL.
              Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 6 of 12



 1             received and reply STOP.
 2             How Does Ivy Work? Ivy works simply by text message. To get started, close this page
 3             and reply to the text message you received.
 4             What Can Ivy Help Me With? You can ask for towels, get the wifi passcode, or even
 5             ask for local recommendations. If Ivy doesn’t know the answer, she will connect you
 6             with hotel staff. It’s simple. Go back to the text message your received and reply now to
 7             make your first request.
 8             Why Ivy? Created by busy travelers, Ivy exists to serve your needs while you’re on the
 9             go. Hotel staff can’t always attend to your every need right away, so Ivy was created to
10             be your virtual assistant during your stay. We hope you enjoy Ivy and your travels! Ivy
11             was developed by Go Moment, and is available to hotels worldwide. Sales & media
12             inquiries can be directed to the Contact Us link below.
13             Issues or Opting Out: Reply “STOP” or “UNSUBSCRIBE” at any time to permanently
14             opt out of Ivy service. Ivy strives to be helpful in all her interactions, and takes abuse
15             seriously. If Ivy was anything but helpful to you, please let us know using the Contact
16             Us link below. 8
17             18.    Plaintiff is informed and believes, and based thereon alleges, that other guests of the
18   Treasure Island Hotel and Casino are sent messages by TI upon check-in that are the same as, or
19   substantially similar to, the message that Plaintiff received. Plaintiff is further informed and believes,
20   and based thereon alleges, that these messages were sent for the purpose of both advertising the
21   availability of the Ivy product, on the one hand, and encouraging the patronage of hotel-related products
22   and services, on the other hand.
23             19.    At no time prior to receiving the text message referenced in paragraph 16 had Plaintiff
24   ever signed a document, whether in paper or electronic form, reciting that TI was authorized to send text
25   messages to her using an automatic telephone dialing system for telemarketing or advertising purposes.
26   Similarly, at no time prior to receiving the text message referenced in paragraph 16 had Plaintiff ever
27

28       8
             GoMoment, http://info.gomoment.com/ivy/ (last visited July 24, 2018).

     421896.1 TREASUREISLANDTCPA                           5
                                                  CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 7 of 12



 1   signed a document, whether in paper or electronic form, reciting that she was not required to provide
 2   consent as a condition of purchasing any goods or services.
 3           20.     It is apparent from the context of the text message above that the message was not sent
 4   with an emergency purpose, but instead to advertise the availability of the Ivy product and to promote
 5   services, activities, and events provided by TI.
 6           21.     At all times relevant to this action, Plaintiff’s cellular-telephone number was linked to a
 7   subscription plan under which she was charged each month for cellular-telephone and data services.
 8           22.     Plaintiff is informed and believes, and based thereon alleges, that her cellular-telephone
 9   number, along with numerous other telephone numbers, was entered into the Ivy platform or into a
10   database that the Ivy platform is capable of accessing to mass-dial and/or automatically dial numbers,
11   and that TI sent the message referenced in paragraph 16 using the Ivy platform.
12           23.     Plaintiff is informed and believes, and based thereon alleges, that thousands of similar
13   messages were and continue to be sent en masse to the cellular telephones of the guests at the Treasure
14   Island Hotel and Casino. Plaintiff is further informed and believes, and based thereon alleges, that all of
15   these text messages were sent using the equipment or software referenced in paragraph 22 supra. In
16   addition, Plaintiff is informed and believes, and based thereon alleges, that, at no time prior to receiving
17   these text messages had any guest ever signed a document, whether in paper or electronic form,
18   disclosing that the guests were authorizing the delivery of telemarketing or advertising messages by way
19   of an automatic telephone dialing system, or disclosing that the guests were not required to provide
20   consent as a condition of purchasing any goods or services.
21                                      CLASS-ACTION ALLEGATIONS
22           24.     Plaintiff seeks to represent the following Class pursuant to Federal Rules of Civil
23   Procedure 23(a), (b)(2), and/or (b)(3):
24           All persons who, during the four years prior to the filing of the Complaint in this action
25           through the date of class certification, received one or more text messages from the Ivy
26           concierge sent by TI.
27           25.     Plaintiff reserves the right to amend or modify the proposed Class, or to propose
28   subclasses or limitations to particular issues, in response to facts later ascertained.

     421896.1 TREASUREISLANDTCPA                         6
                                                CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 8 of 12



 1           26.     Numerosity: The identities of Class Members may be ascertained from TI’s own
 2   business and marketing records, as well as the records of TI’s telephone provider(s). Joinder of all Class
 3   Members would be impracticable due to the sizeable number of such Members and their likely lack of
 4   resources to initiate individual claims. Plaintiff estimates that thousands of text messages were sent to
 5   well-over the forty individuals required for numerosity purposes. Also, as explained below, the amount
 6   that is owed to any given Class Member under the TCPA is relatively small, making it impractical for
 7   them to bring their own individual suits.
 8           27.     Typicality: Plaintiff’s claims are typical of those of Class Members because she
 9   received a text message from Ivy; she never provided prior express written consent to receive the text
10   message; and the text message was sent to her cellular telephone for an advertising and/or marketing
11   purpose using the same equipment used to send text messages to all Class Members.
12           28.     Commonality: There are questions of law and fact that are common to the Class that
13   predominate over any questions affecting only individual Class Members. These common questions
14   include, without limitation:
15                   a)      whether the text messages constitute telemarketing or advertising within the
16   meaning of the TCPA and its regulations;
17                   b)      whether the equipment used to send the text messages constitutes an automatic
18   telephone dialing system within the meaning of the TCPA and its regulations;
19                   c)      whether prior express written consent was required under the TCPA and its
20   regulations before sending any of the text messages; and,
21                   d)      whether the outright failure to secure any prior express written consent constitutes
22   willful and knowing behavior within the meaning of the TCPA and its regulations.
23           29.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests of the
24   Class. She is not aware of any conflicts that she has with Class Members, and she plans on pursuing the
25   litigation vigorously. She also has the same interests as those of the Class, and she has retained counsel
26   who are competent and experienced in class-action litigation. In addition, she has been actively
27   involved in the litigation, she will continue to participate and be available for the duration of the
28   litigation, and she understands the duties that he holds to the Class.

     421896.1 TREASUREISLANDTCPA                          7
                                                 CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 9 of 12



 1           30.     Predominance and Superiority. A class action is superior to other available methods
 2   for the fair and efficient adjudication of this controversy. Again, the individual joinder of all Class
 3   Members is impracticable because of the relatively small recovery amounts at stake and the relative lack
 4   of resources available for individual Class Members vis-à-vis the large corporate Defendant.
 5   Additionally, the judicial system would be burdened with multiple trials of the same issues, and the
 6   potential for inconsistent or contradictory judgments would increase. The common questions detailed
 7   above, in fact, predominate in this action, as Class Members’ claims arise out of the same course of
 8   conduct to which Plaintiff was herself subject. A class action therefore would conserve the resources of
 9   the parties and the Court while protecting the rights of Class Members. TI’s conduct as described above
10   is unlawful, continuing, and capable of repetition, and it will continue unless restrained and enjoined by
11   the Court. Moreover, it is a matter of public interest to obtain definitive answers to the legality of TI’s
12   actions in a single case.
13                                         FIRST CAUSE OF ACTION
14                                             Violation of the TCPA
15                                                 47 U.S.C. § 227
16           31.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
17   forth in this Complaint.
18           32.     The United States Congress enacted the TCPA in order to balance individual privacy
19   rights with legitimate telemarketing practices. In enacting this statute, Congress found:
20           (1)     The use of the telephone to market goods and services to the home and other
21           businesses is now pervasive due to the increased use of cost-effective telemarketing
22           techniques.
23           ....
24           (10)    Evidence compiled by the Congress indicates that residential telephone
25           subscribers consider automated or prerecorded telephone calls, regardless of the content
26           or the initiator of the message, to be a nuisance and an invasion of privacy.
27           (11)    Technologies that might allow consumers to avoid receiving such calls are not
28           universally available, are costly, are unlikely to be enforced, or place an inordinate

     421896.1 TREASUREISLANDTCPA                        8
                                               CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 10 of 12



 1              burden on the consumer.
 2              (12)    Banning such automated or prerecorded telephone calls to the home, except when
 3              the receiving party consents to receiving the call or when such calls are necessary in an
 4              emergency situation affecting the health and safety of the consumer, is the only effective
 5              means of protecting telephone consumers from this nuisance and privacy invasion.
 6   TCPA of 1991, PL 102–243, December 20, 1991, 105 Stat 2394.
 7              33.     The TCPA specifically prohibits automated calls or messages to consumers’ cellular-
 8   telephone numbers without first obtaining the express consent or permission of the consumers:
 9              It shall be unlawful for any person within the United States, or any person outside the
10              United States if the recipient is within the United States[,] (A) to make any call (other
11              than a call made for emergency purposes or made with the prior express consent of the
12              called party) using any automatic telephone dialing system . . . (iii) to any telephone
13              number assigned to a . . . cellular telephone service . . . .
14   47 U.S.C. § 227(b)(1). A text message is a “call” within the meaning of the TCPA. E.g., Satterfield v.
15   Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
16              34.     Under the relevant regulation, effective October 16, 2013, “prior express consent” as
17   used in subsection (b)(1)(A)(iii) of the TCPA means “prior express written consent” for all
18   telemarketing or advertising messages. 47 C.F.R. § 64.1200(a)(2) (emphasis supplied). Such consent
19   must be signed by the consumer; disclose that the consumer authorizes the entity on whose behalf the
20   message is sent to deliver, or cause to be delivered, telemarketing or advertising messages by way of an
21   automatic telephone dialing system; and disclose that the consumer is not required to provide consent as
22   a condition of purchasing any goods or services. Id. § 64.1200(f)(8). As alleged above, neither Plaintiff
23   nor any Class Member ever signed, whether in paper or electronic form, a document containing these
24   disclosures.
25              35.     The foregoing acts and omissions of Defendant constitute a direct violation of the TCPA.
26   Defendant was and is aware of the TCPA and its requirements, and, on information and belief,
27   intentionally violated the law in an effort to maximize profits. Defendant’s violations therefore were
28   willful.

     421896.1 TREASUREISLANDTCPA                             9
                                                    CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 11 of 12



 1           36.      The TCPA establishes a private right of action for sending unauthorized messages to
 2   consumers:
 3           A person or entity may, if otherwise permitted by the laws or rules of court of a State,
 4           bring in an appropriate court of that State (A) an action based on a violation of this
 5           subsection or the regulations prescribed under this subsection to enjoin such violation,
 6           (B) an action to recover for actual monetary loss from such a violation, or to receive $500
 7           in damages for each such violation, whichever is greater, or (C) both such actions. If the
 8           court finds that the defendant willfully or knowingly violated this subsection or the
 9           regulations prescribed under this subsection, the court may, in its discretion, increase the
10           amount of the award to an amount equal to not more than 3 times the amount available
11           under subparagraph (B) of this paragraph.
12   47 U.S.C. § 227(b)(3).
13           37.      Pursuant to 47 U.S.C. § 227(b)(3)(B), Plaintiff and Class Members are entitled to an
14   award of $500 in statutory damages for each and every text message that they received. Moreover,
15   because Defendant willfully and knowingly violated the TCPA as alleged above, Plaintiff and Class
16   Members are entitled to treble damages. Finally, pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff and
17   Class Members are entitled to injunctive relief.
18                                           RELIEF REQUESTED
19           38.      Plaintiff, on behalf of himself and all others similarly situated request the Court to enter
20   judgment against Defendant , and issue an order providing the following relief:
21                 a. an order certifying the Classes under section Federal Rule of Civil Procedure 26;
22                 b. judgment in favor of Plaintiff and Class Members for the period of time commencing
23                    four years prior to the filing of the Complaint in this action, for statutory treble damages
24                    against Defendant, as well as for injunctive relief;
25                 c. an award of pre-judgment and post-judgment interest, to the extent allowable by law;
26                 d. an award of attorney’s fees and costs of suit, to the extent allowable by law; and
27                 e. such further relief as the Court deems fit and proper.
28

     421896.1 TREASUREISLANDTCPA                         10
                                                 CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 1 Filed 10/17/18 Page 12 of 12



 1

 2                                            DEMAND FOR JURY TRIAL
 3           39.       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any
 4                 and all issues in this action so triable as of right.
 5   Dated: October 17, 2018                                    THE O’MARA LAW FIRM, P.C.
 6                                                              By: /s/ David C. O’Mara
                                                                David C. O’Mara, Esq (SBN 08599)
 7                                                              311 E. Liberty St.
                                                                Reno, NV 89501
 8                                                              Telephone: (775)323.1321
                                                                Facsimile: (775) 323.4082
 9                                                              E-mail: david@omaralaw.net
10                                                              Lionel Z. Glancy (SBN 134180)
                                                                Marc L. Godino (SBN 182689)
11                                                              Danielle L. Manning (SBN 313272)
                                                                1925 Century Park East, Suite 2100
12                                                              Los Angeles, California 90067
                                                                Telephone: (310) 201-9150
13                                                              Facsimile: (310) 201-9160
                                                                E-mail: info@glancylaw.com
14
                                                                GREENSTONE LAW APC
15                                                              Mark S. Greenstone (SBN 199606)
                                                                1925 Century Park East, Suite 2100
16                                                              Los Angeles, California 90067
                                                                Telephone: (310) 201-9156
17                                                              Facsimile: (310) 201-9160
                                                                E-mail: mgreenstone@greenstonelaw.com
18
                                                                JAURIGUE LAW GROUP
19                                                              Michael J. Jaurigue (SBN 208123)
                                                                michael@jlglawyers.com
20                                                              Ryan A. Stubbe (SBN 289074)
                                                                ryan@jlglawyers.com
21                                                              300 West Glenoaks Boulevard, Suite 300
                                                                Glendale, California 91202
22                                                              Telephone: (818) 630-7280
                                                                Facsimile: (888) 879-1697
23
                                                                Attorneys for Plaintiff
24

25

26

27

28

     421896.1 TREASUREISLANDTCPA                           11
                                                   CLASS-ACTION COMPL.
